DETAILED ACTION
This action is in response to claims filed 24 January 2020 for application 16/592 filed 03 October 2019. Currently, claims 1-4, 6-11, 13, 15-17, 19, 20, 30, 32-35, 37, 38, 41-44, 46, 48-50, 56-58 and 63 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data receiving module configured to” and “a parsing module configured to in claim 56 and “a data receiving module configured to”, “a sub-network module configured to”, and “a variable identification module configured to” in claim 58.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13 15-17, 19, 20, 30, 32-35, 37, 38, 41-44, 46, 48-50, 56-58 and 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claims 1, 43, 56 and 58,  
In step 1, the claims are directed to the statutory categories of a method, a method, a system and a system respectively.
In step 2a prong 1, Claims 1 and 56 recite, in part, “parsing the data to generate normalized data…”, “generating a causal relationship network model….”, and Claims 43 and 58 recite, in part, “determining a sub-network…”, “traversing the sub-network”. The limiations of parsing, generating, determining and traversing are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer implemented”, “a computer”, “programmed computer system”, “network model building code” and “processor-implemented” in the context of the claims, the limitations encompass a person generating a causal relationship network model by hand using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a “computer implemented”, “a computer”, “programmed computer system”, “network model building code”, “storing the one or more predictors…”, and “processor-implemented”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims also recite the additional element of “receiving data…”. These limitations amount to mere insignificant extra-solution activity. Please see MPEP §2106.05(g).
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “computer implemented”, “receiving data…”, “a computer”, “programmed computer system”, “network model building code”, “storing the one or more predictors…”, and “processor-implemented” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component or perform mere insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b) and (g). The claim is not patent eligible.
Regarding claims 2-4, 6-11, 13 15-17, 19, 20, 30, 32-35, 37, 38, 41, 42, 44, 46, 48-50, 57 and 63 the claims recite additional steps including the causal relationship model includes relationships, data is not preselected, patients include subsets of patients, receiving updated data, the model is generated based on generated normalized data, determining a sub-network and probing relationships in the sub-network, predictors indicate a medical conditions, determining the extent of the sub-network, the sub-networks includes variables, predictors are newly identified, displaying the predictors, a user interface, ranking the predictors, predictors indicate a drug administered, predictors indicate adverse drug interactions, the network is generated based on 50-1,000,000 variables, data includes data from electronic health records, further received data, patient demographics, information from a patient chart, patient discharge information, specific patient discharge information, creating a list of network fragments, an ensemble of trial network and globally optimizing the ensemble, and an in-silico simulation. 
The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13 15-17, 19, 20, 30, 32-35, 37, 38, 41-44, 46, 48-50, 56-58 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13, 15-17, 19, 20, 27-30, 32, 33, 36-40, 43-45, and 50-52 of U.S. Patent No. 10,482,385. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
US Patent 10,482,385
Claim 1
Claim 1
A computer-implemented method for generating a causal relationship network model based on patient data, the method comprising:

receiving data corresponding to a plurality of patients, the data including diagnostic information and/or treatment information for each patient;

parsing the data to generate normalized data for a plurality of variables including at least one variable related to diagnosis or treatment for each patient, wherein, for each patient, the normalized data is generated for more than one variable;

generating a causal relationship network model relating the plurality of variables based on the generated normalized data, the generating including creating and evolving an ensemble of probabilistic networks based on the generalized normalized data from the plurality of patients, the causal relationship network model including variables related to a plurality of medical conditions; and

the causal relationship network generated using a programmed computing system including storage holding network model building code and one or more processors configured to execute the network model building code.
A computer-implemented method for generating a causal relationship network model based on patient data, the method comprising:
receiving data corresponding to a plurality of patients including between 50 and 1,000,000 patients, the data including diagnostic information and/or treatment information for each patient;
parsing the data to generate normalized data for a plurality of variables including at least one variable related to diagnosis or treatment for each patient, wherein, for each patient, the normalized data is generated for more than one variable;
generating a causal relationship network model relating the plurality of variables based on the generated normalized data, the generating including creating and evolving an ensemble of Bayesian networks based on the generalized normalized data from between 50 patients and 1,000,000 patients, the causal relationship network model including variables related to a plurality of medical conditions; and
the causal relationship network generated using a programmed computing system including storage holding network model building code and one or more processors configured to execute the network model building code.
Claim 1 of the instant application is fully anticipated by claim 1 of the ‘385 patent.
Claim 43
Claim 38
A computer-implemented method for using a causal relationship network model, the method comprising:

receiving information identifying or selecting a medical condition from a plurality of medical conditions or identifying or selecting a medical drug;

determining a sub-network from a computer generated causal relationship network model based on the identified or selected medical condition or the identified or selected medical drug, the causal relationship network model generated by creating and evolving an ensemble of probabilistic networks based on data from a plurality of patients and comprising a plurality of variables including variables related to the plurality of medical conditions, the sub-network including one or more variables associated with the identified or selected medical condition or with the identified or selected medical drug;

traversing the sub-network to identify one or more predictors for the identified or selected medical condition or associated with the identified or selected medical drug; and

storing the one or more predictors for the identified or selected medical condition or associated with the identified or selected medical drug.
A computer-implemented method for using a causal relationship network model, the method comprising:
receiving a selection of a medical condition or a query associated with a medical condition from a plurality of medical conditions;
determining a sub-network from a computer generated causal relationship network model, the causal relationship network model generated by creating and evolving an ensemble of Bayesian networks based on data from between 50 patients and 1,000,000 patients and comprising a plurality of variables including variables related to the plurality of medical conditions, the causal relationship network model based on the selected medical conditions, the sub-network including one or more variables associated with the selected medical condition or the queried medical condition;
traversing the sub-network to identify one or more predictors for the selected medical condition or the queried medical condition; and
storing the one or more predictors for the selected medical condition or for the queried medical condition.
Claim 43 of the instant application is fully anticipated by claim 38 of the ‘385 patent.
Claim 56
Claim 50
A system for generating a causal relationship network model based on patient data, the system comprising:
a data-receiving module configured to receive data related to a plurality of patients, the data including diagnostic information and/or treatment information for each patient;
a parsing module configured to parse the data to generate normalized data for a plurality of variables, wherein, for each patient, the normalized data is generated for more than one variable; and
a processor-implemented relationship-network module configured to generate a causal relationship network model relating the plurality of variables based on the generated normalized data, the generating including creating and evolving an ensemble of probabilistic networks based on the generalized normalized data from a plurality of patients, the causal relationship network model including variables related to a plurality of medical conditions.
A system for generating a causal relationship network model based on patient data, the system comprising:
a data-receiving module configured to receive data related to a plurality of patients including between 50 and 1,000,000 patients, the data including diagnostic information and/or treatment information for each patient;
a parsing module configured to parse the data to generate normalized data for a plurality of variables, wherein, for each patient, the normalized data is generated for more than one variable; and
a processor-implemented relationship-network module configured to generate a causal relationship network model relating the plurality of variables based on the generated normalized data, the generating including creating and evolving an ensemble of Bayesian networks based on the generalized normalized data from between 50 patients and 1,000,000 patients, the causal relationship network model including variables related to a plurality of medical conditions.
Claim 56 of the instant application is fully anticipated by claim 50 of the ‘385 patent.
Claim 58
Claim 50
A system for generating a causal relationship network model based on patient data, the system comprising:
a data-receiving module configured to receive data related to a plurality of patients, the data including diagnostic information and/or treatment information for each patient;
a parsing module configured to parse the data to generate normalized data for a plurality of variables, wherein, for each patient, the normalized data is generated for more than one variable; and
a processor-implemented relationship-network module configured to generate a causal relationship network model relating the plurality of variables based on the generated normalized data, the generating including creating and evolving an ensemble of probabilistic networks based on the generalized normalized data from a plurality of patients, the causal relationship network model including variables related to a plurality of medical conditions.
A system for generating a causal relationship network model based on patient data, the system comprising:
a data-receiving module configured to receive data related to a plurality of patients including between 50 and 1,000,000 patients, the data including diagnostic information and/or treatment information for each patient;
a parsing module configured to parse the data to generate normalized data for a plurality of variables, wherein, for each patient, the normalized data is generated for more than one variable; and
a processor-implemented relationship-network module configured to generate a causal relationship network model relating the plurality of variables based on the generated normalized data, the generating including creating and evolving an ensemble of Bayesian networks based on the generalized normalized data from between 50 patients and 1,000,000 patients, the causal relationship network model including variables related to a plurality of medical conditions.
Claim 58 of the instant application is fully anticipated by claim 50 of the ‘385 patent.


Claims 2-4, 6-11, 13, 15-17, 19, 20, 30, 32-35, 37, 38, 41, 42, 44, 46, 48-50, 57 and 63 of the instant application is fully anticipated by claims 2-4, 6-11, 13, 15-17, 19, 20, 1, 27-30, 32, 33, 36, 37, 39, 40, 43-45, 51, and 52, respectively, of the ‘385 patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either alone or in combination, fairly teaches or suggests the limitations of the claims. The closest prior art, Narain et al. (US 2012/0258874) is from the same inventor and discloses very similar methods, but does not explicitly disclose “generating a causal relationship network model relating the plurality of variables based on the generated normalized data, the generating including creating and evolving an ensemble of probabilistic networks based on the generalized normalized data from the plurality of patients, the causal relationship network model including variables related to a plurality of medical conditions”. Dastmalchi et al. (US 20130275153) discloses optimizing patient outcomes using information from electronic health records. Helgadottir et al. (US 2014/0227693) teaches using genetic markers and clinical information to determine patient outcomes. Stojadinovic et al. (US 8,510,245) teaches Bayesian networks for patients. The claims are not currently allowed as they are rejected under 35 USC 101 for abstract idea and double patenting. If these rejections are overcome then the claims will be in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC NILSSON/           Primary Examiner, Art Unit 2122